Citation Nr: 1136128	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-29 381	)	DATE
	)
MERGED APPEAL	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an effective date earlier than September 29, 2005, for the assignment of a 60 percent disability rating for psoriasis.

5.  Entitlement to an effective date earlier than November 9, 2005, for the assignment of a 30 percent disability rating for irritable bowel syndrome.

6.  Whether a November 2003 rating decision that assigned a 30 percent disability rating for psoriasis effective from August 30, 2002, was adversely impacted by clear and unmistakable error (CUE).

7.  Whether an October 1998 rating decision that granted service connection for gastroesophageal reflux disease (GERD) and assigned an initial 10 percent disability rating for GERD with duodenitis was adversely impacted by CUE.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, May 2006, October 2009, and December 2009 RO decisions.  The appeals have been merged under the docket number reflected above for purposes of administrative economy and efficiency.

The Veteran testified before the undersigned Veterans Law Judge at a May 2008 videoconference hearing.  A transcript of the hearing has been associated with the file.  Board remands dated in December 2008 and May 2010 have been accomplished, and the actions requested in these remands have been fulfilled.

There is some confusion as to the Veteran's representation in this matter.  The Veteran appointed The American Legion as his representative by completing and signing the appropriate form in July 2000.  However, in a written statement received in March 2008, that organization indicated it no longer held the Veteran's power of attorney.  The Veteran himself has indicated upon multiple occasions that he wants and has always wanted The American Legion to represent him.  Furthermore, the American Legion continues to act in the capacity of the Veteran's representative, having provided written argument in support of his appeal as recently as June 2011.  As this argument is germane and helpful to the Veteran's appeal, the Board accepts it and has listed The American Legion as the Veteran's representative on the title page of this decision.  


FINDINGS OF FACT

1.  Hypertension, headaches, and sleep apnea were not initially incurred during service or initially manifested within one year of the Veteran's discharge from service, and are not shown to be proximately caused by or aggravated by his service-connected mood disorder.

2.  The Veteran did not file a formal or informal claim for an increased disability rating for his psoriasis prior to September 29, 2005; nor was it factually ascertainable that an increase in disability had occurred during the preceding year.

3.  The Veteran did not file a formal or informal claim for an increased disability rating for his irritable bowel syndrome prior to November 9, 2005; nor was it factually ascertainable that an increase in disability had occurred during the preceding year.

4.  The Veteran's assertion that he was taking a systemic corticosteroid for control of his psoriasis in 2003 is simply inaccurate; the RO's November 2003 decision did not involve error in the understanding of the medical facts or the application of the law; the interpretation of the medical evidence involving his prescription topical cream was correct. 

5.  The RO's October 1998 decision that granted service connection for GERD and assigned an initial 10 percent disability rating for GERD with duodenitis did not involve an outcome-determinative error in either the facts or the application of the law.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, headaches, and sleep apnea is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for the assignment of an effective date earlier than September 29, 2005, for the assignment of a 60 percent disability rating for psoriasis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

3.  The criteria for the assignment of an effective date earlier than November 9, 2005, for the assignment of a 30 percent disability rating for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

4.  Neither the RO's November 2003 decision nor the October 1998 decision were tainted by CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The United States Court of Appeals for Veterans Claims (Court) has held that these notice and assistance requirements are not applicable in claims of clear and unmistakable error in a prior final RO decision due to the unique nature of such claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information with regard to his claims for hypertension and migraine headaches in a letter of September 2004.  He was provided information about disability ratings and effective dates upon multiple occasions in the contexts of multiple claims.  He was provided this information with regard to his sleep apnea claim in November 2009, prior to the initial adjudication of the claim.

The Veteran's VA treatment records have been obtained.  He has submitted private medical records.  He has been provided with multiple VA examinations for purposes of compensation during the course of this appeal.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice and assistance requirements are not applicable in claims of clear and unmistakable error in a prior final RO decision due to the unique nature of such claims.  Parker v. Principi, 15 Vet. App. 407 (2002).


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

	Service connection claims

The Veteran contends hypertension, migraine headaches, and sleep apnea are proximately caused by his service-connected mood disorder.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

In the Veteran's initial 1998 claims for entitlement to service connection for headaches and hypertension, he argued that they were the result of service.  The October 1998 rating decision denied service connection for headaches as his service treatment records reflected that headaches were considered a temporary condition.  The Veteran did not respond to the RO's request for evidence of continuity since service, however.  The November 1999 rating decision denied the headache claim on the basis that the treatment in service was due to temporary conditions; that the evidence did not establish continuity of the condition to service or a medical nexus, and because no organic neurological disorder was diagnosed within one year of service.  The hypertension claim was denied as not well grounded, as the evidence showed no record of a chronic disability or evidence that such a disability is related to his service.  The veteran did not appeal these decisions and they thus became final one year after he was notified of the decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In his February 2004 and July 2004 petitions to reopen, the Veteran argued that the migraine headaches and hypertension are the result of his service-connected mood disorder.  In May 2010, the Board found that the Veteran had submitted new and material evidence and reopened both claims for service connection.  

The Veteran filed the claim for entitlement to service connection for sleep apnea in November 2009, asserting that the apnea is also caused by or related to his service-connected mood disorder.  

The medical evidence contained in the record is voluminous, but VA treatment records dated between 1999 and the present reflect frequent complaints of and prescription medication for headaches and hypertension throughout this time period.  Sleep apnea was initially diagnosed in 2009.  Despite the Veteran's initial contentions that his headaches and hypertension were related to service, over time his claims have evolved as secondary ones.  He has not proffered any theory of entitlement other than secondary service connection for the sleep apnea.  

Nevertheless, it is the responsibility of the Board to consider all potential theories of entitlement.  As none of the three disabilities at issue was initially manifest during service, service connection on a direct basis is not warranted.  Neither hypertension nor headaches were initially manifested within one year of discharge from service, therefore, incurrence during service cannot be presumed under law.  

With regard to the Veteran's claims that all three disabilities are proximately caused by his service-connected mood disorder, it is the medical evidence which must govern our determination on these claims, as neither the Board nor the Veteran himself is shown to possess the expertise necessary to render a competent opinion as to the cause(s) of his disabilities.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The report of a February 2005 VA examination includes the examiner's opinion that the Veteran's hypertension is not secondary to his mood disorder.  The examiner explained that the Veteran has essential hypertension, on the basis that the Veteran has had a longstanding mood disorder with normal tension in the past and according to his medical records, had recently developed hypertension consistent with the age of onset of essential hypertension.   The same examiner opined that the Veteran's "subjective headaches are the result of his affective disorder."  

In June 2009, the Veteran submitted an article printed from the internet, which contains a detailed explanation as to how lack of sleep, to include that caused by sleep apnea can cause high blood pressure, in addition to many other chronic diseases.  The report of a June 2009 VA examination contains the examiner's opinion that the Veteran's hypertension is not caused by his service-connected mood disorder.  The examiner explained that he had conducted a medical literature search, and had not found any linkage between the Veteran's mood disorder/major depressive disorder and hypertension.  The same examiner researched the Veteran's claim that his migraine headaches were caused by major depressive disorder, and concluded that such a relationship is not supported in the medical literature.  

The report of an August 2009 sleep study reflects a diagnosis of mild, non-positional obstructive sleep apnea.  The treating physician recommended treatment with continuous positive airway pressure or (CPAP).  Alternatively, the physician recommended weight loss and a sleeping position change to alleviate the problem.

An August 2010 VA examination report includes the following explanation about the Veteran's sleep apnea.  "Obstructive sleep apnea is caused by the soft tissue in the upper airway 'obstructing the airway' during sleep.  This is basically a problem of anatomy.  I am unaware of any literature indicating the predisposition of [obstructive sleep apnea] in individuals with mood disorders.  [The Veteran's obstructive sleep apnea] is most likely related to his obesity for which there has been shown a direct causal association.  As the body mass index increases, so does the risk for [obstructive sleep apnea]."

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, it is the factually accurate, fully articulated, sound reasoning for the conclusion, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Essentially, none of the medical evidence tends to support the Veteran's claims that his hypertension, headaches, and sleep apnea are proximately caused by his service-connected mood disorder.  No medical relationship between hypertension, headaches, or sleep apnea and mood disorders is supported by the medical evidence of record.  Even the article submitted by the Veteran does not support his claim, as it pertains to the relationship between sleep apnea and high blood pressure, neither of which is service-connected in the Veteran's case.  In short, the evidence tends to show that hypertension likely developed as an age-related disease, unrelated to service or to a service-connected disability.  No connection between migraine headaches and service or any other service-connected disability is substantiated in the evidence of record.  One examiner linked the Veteran's "subjective headaches" to an affective disorder, which is also not service-connected.  Lastly, sleep apnea developed only recently and the medical evidence appears to link the apnea to obesity, rather than to service or to any service-connected disability.  

In sum, the preponderance of the evidence is against the claims for entitlement to service connection for hypertension, headaches, and sleep apnea.  No direct link to service is shown, and no legal presumptions are applicable to any of the disabilities.  No secondary relationship to a service-connected disability is supported in the record either.  The Veteran's claims must therefore be denied.

The Board notes the Veteran's December 2009 contention that in addition to sleep apnea, he suffers from sleep impairment related to his mood disorder.  Because sleep impairment is one of the specific criteria set forth in the General Rating Formula for Mental Disorders, the Veteran is already being compensated for sleep impairment as part of the disability rating assigned to his service-connected mood disorder.  38 C.F.R. § 4.130.

	Effective date claims

The Veteran contends that an effective date earlier than September 29, 2005, should be assigned for the award of a 60 percent disability rating for psoriasis; and that an effective date earlier than November 9, 2005, should be assigned for the award of a 30 percent disability rating for irritable bowel syndrome.  He contends that if the VA had provided him with an earlier VA examination pertaining to his skin disease, he would have been given an earlier effective date for the 60 percent disability rating, as such an examination report would have provided support for the higher rating.  He asserts that he filed a claim for service connection for a gastrointestinal disorder within one year of his discharge from service, and that the RO mischaracterized his gastrointestinal disorder as duodenitis rather than irritable bowel syndrome.

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased disability compensation ratings, governing regulation provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  

Historically, service connection for psoriasis and "duodenitis, by history" was granted in an October 1995 RO decision.  Noncompensable disability ratings were assigned to both disabilities effective as of the Veteran's discharge from service.  The Veteran's gastrointestinal disability was characterized as "duodenitis" based upon an upper gastrointestinal study conducted during service which was interpreted as showing duodenitis without active ulcer disease.  The Veteran was notified of this decision the same month.  He did not disagree with the ratings assigned or contact the VA again until January 1997, when he filed a statement claiming that both disabilities had worsened.

In a May 1997 decision, the RO assigned a 10 percent disability rating for psoriasis on the basis that the recent medical evidence showed exfoliation, exudation, or itching involving an exposed surface or extensive area, but didn't show constant exudation or itching, extensive lesions, or marked disfigurement.  The 10 percent was assigned effective as of November 1996, based upon medical evidence showing the increased symptomatology.  In the same decision, the RO found that the criteria for the award of a compensable disability rating for duodenitis had not been met.  

In March 1998, the Veteran submitted a statement which requested higher disability ratings for psoriasis and duodenitis as both disabilities had worsened.  

In an October 1998 decision, the RO denied a disability rating greater than 10 percent for psoriasis and granted a disability rating of 10 percent for duodenitis, which was recharacterized as a "gastrointestinal disorder," without any explanation other than that the VA treatment records reflected both duodenitis and gastroesophageal disease.   

The Veteran failed to perfect a timely appeal as to the disability rating for the gastrointestinal disorder, and was so notified in a March 2001 letter.  He appealed the disability rating for psoriasis to the Board, however.  The Board ordered further evidentiary development pertaining to the Veteran's psoriasis in June 2003.

In a November 2003 decision, the RO increased the disability rating assigned to psoriasis to 30 percent, effective in August 2002.  The increase was not based upon medical evidence reflecting any particular increase in the Veteran's psoriasis symptoms; but rather upon a regulatory change in the criteria for the evaluation of skin diseases, which went into effect in August 2002.  Under the new criteria, the Veteran met the requirements for a 30 percent disability rating, and the higher rating was assigned effective the same date that the new rules went into effect.  The Veteran was provided with notice of this increase in November 2003.  

In a statement dated the same month, the Veteran explicitly withdrew his appeal for any further increase in the disability rating assigned to his psoriasis, stating that he was satisfied with the 30 percent disability rating assigned, effective in August 2002.  He signed and dated this withdrawal.  The RO acknowledged his withdrawal of the appeal in a November 2003 statement.

Although the Veteran maintained a steady correspondence with the RO pertaining to other issues, he did not mention his psoriasis again until a September 2005 letter, in which he requested to "reopen" his claim for psoriasis.  He indicated that the psoriasis had spread to a greater portion of his body overall, and that he was using a stronger prescription cream than he had previously.  

In November 2005, he submitted another statement, in which he asserted that his gastrointestinal disability had worsened as well, and that his physician was now characterizing the problem as irritable bowel syndrome.  

The Veteran underwent a VA gastrointestinal examination in March 2006.  The report of this examination contains the opinion that the Veteran's irritable bowel syndrome represented a continuation of the gastrointestinal symptoms that began in service and were originally diagnosed as duodenitis.  Based upon this report and the Veteran's VA medical records, the RO recharacterized the Veteran's gastrointestinal disability as irritable bowel syndrome and assigned a 30 percent disability rating, effective in September 2005.  The May 2006 decision document does not contain an explanation for why September 2005 was chosen as the effective date.  

In the same May 2006 decision, the RO granted a 60 percent disability rating for the Veteran's psoriasis, effective in September 2005, representing the date the Veteran's claim for an increased rating for psoriasis was received.  

The Veteran filed a timely notice of disagreement as to the effective dates assigned to both grants in the May 2006 decision.  With regard to the psoriasis, he argued that he had been using Hydrocortisone for treatment of the disease since 1997, and that the 60 percent disability rating should reflect that date.  He also argued that, "[M]y award prior to this award dated December 2, 2003 gave a reason for decision that stated that report of drugs prescription for veteran shows treatment to include Hydrocortisone since December 1997.  It was my understanding that when I put in for this increase that VA would review my condition of psoriasis and correct the mistake."  As to his irritable bowel syndrome, he argued that irritable bowel syndrome was diagnosed in 1996, prior to "my award in 1998."  He explained that, "I feel that since VA Had the evidence that showed I was diagnosed with Irritable Bowel Syndrome prior to my 1998 decision that I should have been awarded 30 percent with my original claim."

In a subsequent statement dated in October 2006, the Veteran requested a specific effective date of August 30, 2002, for the 60 percent disability rating for psoriasis.  He did not explain why he advocated this particular date, but it seems reasonable to assume that he believed the new skin rating criteria which went into effect on this date supported the 60 percent rating, while the older criteria did not.  He requested the specific effective date of May 23, 1997, for the award of 30 percent for irritable bowel syndrome.  Again, he did not explain why he selected this particular date, other than to state that he felt the VA had evidence of his diagnosis of irritable bowel syndrome in 1996.   

The RO provided a Supplemental Statement of the Case in August 2007, which included the explanation that the 60 percent rating for psoriasis had been assigned not because of his prescription for Hydrocortisone, but because of the percentage of his overall skin which was affected by psoriasis.  Because the medical evidence which demonstrated this percentage of skin being affected was generated in response to his September 2005 claim for an increased rating, the date of the September 2005 claim had been chosen as the effective date of the increase.  The Supplemental Statement of the Case also provided the explanation that the 30 percent disability rating assigned to his irritable bowel syndrome was based upon his level of gastrointestinal symptomatology, which was not shown until 2005, rather than the particular diagnosis assigned to his symptoms.  The Supplemental Statement of the Case additionally contained the explanation that the RO had assigned the effective date of September 2005 on the erroneous premise that the Veteran's claim for an increased disability rating for his gastrointestinal disability had been received in September 2005.  (Careful review of the record shows that the Veteran filed a claim for an increased rating for psoriasis in September 2005, but did not file the claim for an increased rating for his gastrointestinal disability until November 2005.

The Veteran filed additional written argument in September 2007.  He asserted that his psoriasis had in fact covered a larger percentage of his body at the time of the August 2002 regulation changes, but that because VA had failed to provide him with a VA skin examination, he had been under-rated.  With regard to his irritable bowel syndrome, he asserted that the VA had failed to consider his symptoms of weight loss due to diarrhea, vomiting, and abdominal pain in assigning the appropriate disability rating.

During the May 2008 videoconference hearing, the Veteran essentially repeated and emphasized the above arguments in support of earlier effective dates.  The Board construed several of the Veteran's arguments as involving claims of clear and unmistakable error in the RO decisions assigning the effective dates at issue and remanded the Veteran's appeal for adjudication of these claims.  

In an October 2009 decision, the RO recognized the erroneous assignment of the September 2005 effective date for the Veteran's irritable bowel syndrome and revised the effective date to November 2005, reflecting the date the claim for an increased rating was actually received by VA. 

In evaluating the Veteran's claims for earlier effective dates, the Board first notes that the claims leading to the current appeals were filed in September 2005 (psoriasis) and November 2005 (gastrointestinal disability).  He had withdrawn his prior appeal for a higher psoriasis rating in November 2003, and in any case had not challenged the effective date assigned.  38 C.F.R. § 20.204; Rudd, supra.  Because he had failed to perfect a timely appeal as to the disability rating or effective date assigned to his gastrointestinal disorder in October 1998, this claim had been effectively dead for nearly seven years.  

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims--formal and informal--for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Review of the Veteran's claims file prior to September and November 2005 reveals that he communicated regularly with the VA about many different topics.  Careful review, however, reveals nothing which could even remotely be interpreted as a desire for a higher disability rating for either psoriasis or a gastrointestinal disability.  Thus, we conclude that he did not file anything with the RO that could be interpreted as an informal claim for higher disability ratings for psoriasis or a gastrointestinal disability.

However, a report of examination or hospitalization which meets the requirements set forth in 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or under a liberalizing law, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase is subject to the requirements of 38 C.F.R. § 3.114 (pertaining to a liberalizing change in law or regulation) with respect to action of VA initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of one year prior to the date of receipt of the report.  Once a formal claim for pension or compensation has been allowed; receipt of a report of a VA examination or hospitalization, private medical or lay evidence, or evidence from state or other institutions, will be accepted as an informal claim for increased benefits.  38 U.S.C.A. §§ 501, 5110(a); 38 C.F.R. § 3.157.  Because VA medical records are viewed under Court precedent as constructively of record in proceedings before the Board, it follows that VA records do not need to be actually, physically, received by the RO in order to constitute an informal claim for an increased rating under the provisions of 38 C.F.R. § 3.157.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim.  This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

Application of this provision to the Veteran's claim requires a review of the medical evidence during the year prior to the Veteran's September and November 2005 claims.  

Review of the Veteran's medical records dated between September 2004 and September 2005 reveals that he obtained several topical treatments from the VA pharmacy for relief of his psoriasis, including oatmeal bath powder, superfatted soap, hydrocortisone ointment, and triamcinolone ointment.  He also took an oral prescription medication for the control of itching.  An October 2004 clinical note reflects that no skin rashes were noted upon examination.  A January 2005 notation reflects that the Veteran had failed to attend three scheduled dermatology appointments in a row, and that he would not be rescheduled again.  

The Veteran attended a dermatology clinic appointment in May 2005.  He stated that he had no bothersome psoriasis lesions at that time, although he complained of itching and flaking associated with the psoriasis.  The clinical examination was limited to the skin on his scalp and face, as the Veteran declined any further examination.  There was no psoriatic scale on his face or scalp upon examination, however.  

The Veteran attended another dermatology clinic appointment in August 2005.  This time, he agreed to a complete clinical examination, which revealed a few hyperpigmented macules without erythema or scale.  The dermatologist rendered a diagnostic assessment of postinflammatory hyperpigmentation with a history of psoriasis, very well controlled.  The Veteran was instructed to continue his current prescription ointment regimen.  In September 2005, he phoned requesting to have the prescriptions for his topical medication and itching medication renewed.  

At that time, the criteria for rating psoriasis as analogous to dermatitis or eczema provided that when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent disability rating was for application.  When 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating was for application.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Applying these criteria to the medical evidence during the year prior to the Veteran's claim for an increased disability rating for psoriasis, we can only find that the medical evidence reflecting the condition of the Veteran's skin between September 2004 and September 2005 does not support the assignment of a disability rating in excess of the 30 percent which was in effect at that time.  Contrary to the Veteran's assertion, he was not taking systemic therapy or immunosuppressive drugs during that time period, and it does not appear that psoriasis affected the required areas of his body.  Rather, there were no skin rashes  noted upon examination in October 2004, no psoriasis on his face and scalp in May 2005, and only a few hyperpigmented macules without erythema or scale in August 2005.  Thus, we conclude that the VA medical evidence during the year prior to his claim does not support the assignment of a 60 percent disability rating at any point between September 2004 and September 2005.  38 C.F.R. § 3.400(o)(2).

Review of the Veteran's medical records dated between November 2004 and November 2005 reveals that he took multiple prescription medications for stool softening, and gas and acid reduction during this time frame.  There is very little information about the condition of his gastrointestinal tract during this time frame, however.  Although the Veteran's VA medical records generated during this time are voluminous, careful review reveals no complaints or medical evaluation involving gastroesophageal reflux disease or irritable bowel syndrome.  Given the absence of any indication of a gastrointestinal disability besides the ongoing prescription medications, the Board cannot find that the underlying disability increased during that one year period.  Gaston, supra.  

The Veteran's arguments in support of his claims do not persuade the Board.  Although he contends that the VA should have given him an earlier examination pertaining to his psoriasis, we cannot assume that an earlier examination would have shown an increase in his psoriasis symptomatology, especially when the evidence shows that in the course of outpatient treatment, no skin rashes were noted upon examination in October 2004, no psoriasis on his face and scalp in May 2005, and only a few hyperpigmented macules without erythema or scale in August 2005.  

With regard to the Veteran's assertion that he should have been awarded a higher disability rating for a gastrointestinal disability based upon the exact diagnosis assigned to his symptoms, this argument fails because disability ratings, especially for gastrointestinal disabilities, which by nature involve overlapping symptomatology, are assigned to compensate for the severity of symptoms, not for individual diagnoses.  See 38 C.F.R. §§ 4.1, 4.113, 4.114.  His argument that he should have received a higher rating for irritable bowel syndrome as of 1996 fails because he himself failed to challenge the October 1995 decision which awarded an noncompensable disability rating for duodenitis, and he again failed to challenge the October 1998 decision, which granted a 10 percent disability rating for duodentis.  By failing to point out the divergent diagnoses and symptoms at that time, the Veteran effectively abandoned any argument as to the appropriate ratings and effective dates at those times.  Rudd, supra. 

In conclusion, the Board holds that there were no pending, unaddressed informal claims for increased disability ratings for either psoriasis or irritable bowel syndrome prior to the currently-assigned effective dates for both ratings.  Furthermore, careful review of the Veteran's VA medical records does not reveal evidence of an increase in the level of disability during the year prior to each formal claim.  No other basis for a grant of the benefit sought is apparent in the voluminous record.

	CUE claims

Previous determinations which are final and binding, including decisions of service connection and degree of disability will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court held that a difference of opinion as to the facts or a disagreement with the original rating and its interpretation of the facts is not the type of administrative reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).  "To prove the existence of [clear and unmistakable error] as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court ruled that a clear and unmistakable error is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be clear and unmistakable error on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  The Court further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non- specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of clear and unmistakable error. 

In order to determine whether the rating decision at issue contained CUE, a review of the law and evidence which was before the rating board "at that time" must be undertaken.  See 38 C.F.R. § 3.104(a)."  A determination that there was 'clear and unmistakable error' must be based on the record that existed at the time of the prior...decision."  Russell, supra at 314.  In other words, the Board cannot apply the benefit of hindsight to its analysis of the rating board's actions at that time in determining whether CUE existed.

The Veteran contends that the November 2003 RO decision that assigned a 30 percent disability rating for psoriasis effective from August 30, 2002, was tainted by CUE in that the RO failed to recognize that he had been prescribed a corticosteroid for control of his psoriasis, thus supporting the assignment of a 60 percent disability rating under the rating criteria in effect at that time.  He asserts that "[M]y award prior to this award dated December 2, 2003 gave a reason for decision that stated that report of drugs prescription for veteran shows treatment to include Hydrocortisone since December 1997.  It was my understanding that when I put in for this increase that VA would review my condition of psoriasis and correct the mistake."  

The error here is purely the Veteran's, and not the RO's, in that he simply misunderstands the facts of his case.  The topical hydrocortisone which he was prescribed is not a systemic therapy or an immunosuppressive drug, as required by the rating criteria for the award of a 60 percent disability rating.  By its very nature, a topical application is not systemic and topical hydrocortisone is not immunosuppressive in the sense envisioned by the drafters of this regulation.  The Veteran is laboring under a factual misimpression in this assertion.  Review of the November 2003 rating decision shows that the RO applied the correct law, in effect at the time, to the facts of the case which were known at the time.  The Veteran's disagreement with the classification of hydrocortisone is a disagreement with the ROs interpretation of the facts.  His claim of CUE in the November 2003 decision is thus unsuccessful and must be denied.

To the extent that the Veteran may be claiming the VA's failure to provide him with an earlier VA dermatologic examination constitutes CUE, the Court has established that a breach of the duty to assist cannot form the basis of a CUE claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record). 

The Veteran's claim of CUE in the October 1998 RO decision is that his irritable bowel syndrome was diagnosed by a VA physician in 1996, prior to "my award in 1998."  He explained that, "I feel that since VA Had the evidence that showed I was diagnosed with Irritable Bowel Syndrome prior to my 1998 decision that I should have been awarded 30 percent with my original claim."

Review of the October 1998 decision shows that the RO assigned a 10 percent disability rating for a "gastrointestinal disability" involving gastroesophageal reflux disease and duodenitis under the provisions of Diagnostic Code 7346, which contains criteria for the evaluation of impairment resulting from hiatal hernias.  Then, as now, Diagnostic Code 7346 provided that a hiatal hernia productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, resulting in considerable impairment of health are rated as 30 percent disabling.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity are rated as 10 percent disabling.  38 C.F.R. § 4.115, Diagnostic Code 7346 (1998).  Why the RO selected Diagnostic Code 7346 to evaluate the Veteran's gastrointestinal disability is a mystery, since one of the few gastrointestinal problems he does not have and has not had is a hiatal hernia.  However, the terms of the diagnostic code itself reinforce the point initially made above that gastrointestinal disabilities by nature involve overlapping symptomatology, and that disability ratings are assigned to compensate for the severity of these symptoms, rather than for individual diagnoses.  

Although the October 1998 decision did involve a clear error, in that it would appear the incorrect rating code was utilized to evaluate the Veteran's gastrointestinal disability, the Board is unable to identify how this error was outcome determinative.  It does not appear that application of other more appropriate rating codes would have resulted in a different disability rating for the Veteran, as all the gastrointestinal rating codes are intended to provide equitable compensation for gastrointestinal symptoms.  In other words, it does not appear that the RO's error would have manifestly changed the outcome of the October 1998 decision.

At that time, the Diagnostic Code pertaining to irritable colon syndrome required severe diarrhea or alternative diarrhea and constipation with more or less constant abdominal distress for the assignment of a disability rating greater than 10 percent.  38 C.F.R. § 4.114, Diagnostic Code 7319 (1998).  There was no Diagnostic Code pertaining specifically to reflux disease at that time.  Review of the Veteran's medical records prior to the 1998 decision reflects that his major complaints involved pain, regurgitation, nausea, and diarrhea.  However, near constant abdominal distress is not reflected in these records so as to warrant the assignment of a 30 percent disability rating under the provisions of Diagnostic Code 7319.  Similarly, persistently recurrent epigastric distress productive of considerable impairment of health was not reflected in the records, as was found by the RO following the application of the criteria in Diagnostic Code 7346.  

Thus, even though the RO's October 1998 decision contained a clear error, because that error did not cause a different result which was prejudicial to the Veteran, it does not rise to the level of CUE under the provisions of 38 C.F.R. § 3.105.  The Veteran has not demonstrated how the particular diagnosis recognized by the RO in this decision negatively affected the rating assigned to his gastrointestinal disability.  Rather, it would appear that the rating schedule for gastrointestinal disabilities worked as intended by its drafters to compensate the Veteran for his level of symptomatology, in that the level of impairment warranting a 10 percent rating or a 30 percent rating, or higher, is analogous regardless of the name or diagnosis assigned to that particular impairment.  In this particular case, the diagnosis and the rating code utilized represent a distinction without a difference.  Such cannot rise to the level of CUE.  The Veteran's claim of CUE in the October 1998 RO decision is thus unsuccessful and must be denied.  





Continued on next page




ORDER

Service connection for hypertension is denied. 

Service connection for headaches is denied. 

Service connection for sleep apnea is denied.

An effective date earlier than September 29, 2005, for the assignment of a 60 percent disability rating for psoriasis is denied.  

An effective date earlier than November 9, 2005, for the assignment of a 30 percent disability rating for irritable bowel syndrome is denied.  

As the November 2003 RO decision that assigned a 30 percent disability rating for psoriasis effective from August 30, 2002, did not contain CUE, the appeal as to that issue is denied.

As the October 1998 RO decision that granted service connection for GERD and assigned an initial 10 percent disability rating for GERD with duodenitis was not adversely impacted by error, it did not contain CUE, and the appeal as to that issue is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


